SUBSTITUTED OPINION
PER CURIAM.
The trial court, having awarded the wife lump sum alimony and having reserved jurisdiction to award permanent alimony, acted within its discretion in granting the wife temporary alimony pending a full hearing on the remaining issues. See Lewis v. Lewis, 528 So.2d 93 (Fla. 1st DCA 1988); Philipose v. Philipose, 431 So.2d 698 (Fla. 2d DCA 1983). Because the court found that the husband had the ability to pay and that the wife demonstrated the emergency need for relief, we find no basis for reversal.
Affirmed.